 In the Matter Of NEWARK MILK AND CREAM COMPANY OF NEWARK,N. J., A CORPORATIONandMILK DRIVERS & DAIRY EMPLOYEESLOCAL #680 OF NEW JERSEYandALDERNEY DAIRY EMPLOYEES'ASSOCIATION, PARTY TO THE CONTRACTCase No. C-1649.-Decided August 14, 1940Jurisdiction:dairy industry.Settlement:stipulation providing for compliance with the Act.Remedial Order:entered on stipulationMr. Will Maslow,for the Board.McCarter, English cQi Egner, by Mr. Arthur F. Egner,ofNewark,N. J., for the respondent.Mr. Thomas J. Markey,of Bloomfield, N. J., for the Association.Mr. Thomas L. Parsonnet,of Newark, N. J., for the Union.Mr. Louis S. Penfield,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Milk Drivers &Dairy Employees Local #680 of New Jersey, herein called the Union,the National Labor Relations Board, herein called the Board, by theRegional Director for the Second Region (New York City), issued itscomplaint dated October 24, 1939, against Newark Milk and CreamCompany of Newark, N. J., herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1)and (2) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complainttogether with notice of hearing thereon were duly served upon therespondent, the Union, and the Alderney Dairy Employees' Associa-tion, herein called the Association, a labor organization, party to acontract with the respondent.Concerning the unfair labor practices, the complaint alleged, insubstance, (1) that the respondent initiated, formed, sponsored,dominated, contributed to the support of, and interfered with the26 N. L. R. B., No. 61.570 NEWARK MILK AND CREAM COMPANY OF NEWARK, N. J. 571administration of the Association; (2) that the respondent on orabout January 12, 1938, executed a collective bargaining agreementwith the Association wherein the Association was recognized as theexclusive representative of its employees for the purposes of collectivebargaining and whereby employees of the respondent hired afterJanuary 12, 1938, were required to join the Association within 30days of the date of such employment and that said agreement wasrenewed by the parties in or about October 1938; (3) that the respond-ent urged, persuaded, and warned its employees to refrain frombecoming or remaining members of the Union, threatened its em-ployees with discharge and other reprisals if they became or remainedmembers thereof, and kept under surveillance the activities, meetings,and meeting places of the Union and of its employees; and (4) thatthe respondent, by the foregoing and other acts, interfered with,restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.Thereafter the respondent andthe Association filed answers to the complaint denying the materialallegations thereof concerning the unfair labor' practices.Therespondent in its answer admitted certain of the allegations of thecomplaint concerning the nature of its business.Pursuant to notice, a hearing was held on July 22, 23, and 24, 1940,at Newark, New Jersey, before Webster Powell, the Trial Examinerduly designated by the Board.The Board, the respondent, theAssociation, and the Union were represented by counsel and partici-pated in the hearing.On July 24, 1940, at the request of all parties,the Trial Examiner ordered an adjournment of the hearing for thepurpose of permitting the parties to negotiate a settlement of thecase.On July 30, 1940, the respondent, the Union, the Association,and counsel for the Board entered into a stipulation in settlementof the case.This stipulation provides as follows:STIPULATION OF SETTLEMENTStipulation made this 30th day of July 1940, by and among:Newark Milk and Cream Company of Newark, N. J., a cor-poration, (hereinafter referred to as the respondent) ;Alderney Dairy Employees' Association, (hereinafter referredto as the Association) ;Milk Drivers & Dairy Employees Local #680 of New Jersey,(hereinafter referred to as the A. F. of L.);WillMaslow, attorney, National Labor Relations Board.WHEREAS, an amended charge in the above-captioned proceedingwas duly filed by the A. F. of L. on April 20, 1939 with the NationalLabor Relations Board, (hereinafter referred to as the Board), andWHEREAS, a complaint in the above-captioned proceeding based onsaid charge was duly issued and served on October 24, 1939, and 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDWHEREAS, a duly appointed Trial Examiner of the Board began tohold a hearing in the above-captioned proceeding on July 22, 1940,andWHEREAS, the parties desire to dispense with further proceedingsupon said complaint and to dispose of all issues created by saidcomplaint,Now, therefore, it is agreed by all the parties:1.The parties hereby waive their rights to further proceedings beforethe Board in the above-captioned proceeding and to the making offindings of fact and conclusions of law by the Board.2.The parties hereby agree that all of the matters alleged in thecomplaint shall be doomed to have been disposed of by virtue of theorder of the Board and the decree of the United States Circuit Courtof Appeals, hereinafter described.3.The parties hereby agree to the issuance by the Board, withoutfurther notice or proceedings, of an order, a copy of which is annexedhereto as Schedule A and made part hereof, which order shall have thesame force and effect as if,made after full hearing, presentation ofevidence and the making of findings of fact and conclusions of lawthereon.4.The parties hereby consent to the entry by an appropriateUnited States Circuit Court of Appeals, without notice of the applica-tion therefor, of an enforcement decree embodying substantially theterms of the Board's order set forth in Schedule A.5.Respondent, for the purposes of this proceeding gnly and withoutprejudice to a contrary contention in any other proceeding, herebyadmits that it is engaged in commerce within the meaning of Section 2,subdivisions (6) and (7), of the National Labor Relations Act, andlikewise admits as fact the allegations in Schedule B, annexed heretoand made part hereof, which admission is hereby agreed to and ac-cepted by the other parties.6.The parties hereby agree that neither this stipulation, nor theorder of the Board nor the enforcement decree of the United StatesCircuit Court of Appeals, to be entered on this stipulation, shall bedeemed an admission by the respondent that it has violated theNational Labor Relations Act or any other law.7.The entire agreement of settlement among the parties in theabove-captioned proceeding is contained within the terms of thisinstrument and there is no understanding of any kind which varies,alters, or adds to this stipulation.8.This stipulation of settlement shall be filed with the Chief TrialExaminer of the Board and when so filed shall become a part of therecord in the above-captioned proceeding.9.This stipulation shall go into effect as soon as it has receivedthe approval of the Board and shall not be effective until it has receivedsuch approval. NEWARK MILK AND CREAM COMPANY OF NEWARK, N. J. 573SCHEDULE AORDERThe respondent,- Newark Milk And Cream Company Of Newark,N. J., a corporation, its officers, agents, successors, and assigns, shall:1.Refrain from:(a) In any manner dominating or interfering with the administra-tion of, or contributing financial or other support to, Alderney DairyEmployees' Association, its successors and assigns, or any other labororganization;(b)Urging, persuading and warning its employees not to becomeor remain members of Milk Drivers & Dairy Employees Local #680,A. F. of L., or of any other labor organization of their own choosing;(c) In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization; to form,join, or assist labor organizations; to bargain collectively throughrepresentatives of their own choosing, or to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection.2.Take the following affirmative action, which will effectuate thepolicies of the Act:(a)Withdraw all recognition from Alderney Dairy Employees'Association, its successors and assigns, as the representative of itsemployees, or any one of its employees, for the purpose of dealingwith the respondent concerning grievances, rates of pay, wages,hours of employment or any other condition or incident of employmentand completely disestablish said Alderney Dairy Employees' Associa-tion, as such representative.(b) Immediately post at least three copies of the following noticein conspicuous places in each of its plants at Newark, Orange, AsburyPark, Hackensack and Elizabeth, New Jersey, and keep such noticesposted for a period of sixty (60) consecutive days:Notice to our EmployeesThe Newark Milk And Cream Company of Newark, N. J. hasvoluntarily agreed to a settlement of the complaint issued againstit by the National Labor Relations Board. In accordance withthe terms of that settlement the Company has consented to theentry of an order by the National Labor Relations Board and ofa decree by a United States Circuit Court of Appeals. In the-interests of harmonious relationships with our employees andpursuant to the settlement, the Company announces that:A. The Company has disestablished and withdrawn recogni-tion from Alderney Dairy Employees' Association as a repre-sentative of its employees or any of its employees, for the purpose 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDof collective bargaining or adjustment of grievances, and will nothereafter recognize Alderney Dairy Employees' Association or itssuccessors or assigns for any purpose.B. The present contract between the Company and AlderneyDairy Employees' Association has been cancelled, but existingwage rates and conditions of employment will not be disturbed.C. The Company will not interfere with, restrain or coerceany of its employees in the exercise of any right guaranteed themby the National Labor Relations Act.D. Employees are free to join or assist any labor organizationof their own choice including Milk Drivers and Dairy EmployeesLocal #680, A. F. of L., without fear of discrimination on thepart of the Company or anrof its executives or supervisors.E. The Company will recognize and bargain collectively withany labor organization chosen freely by our employees as theircollective bargaining representative.NEWARK MILK AND CREAM COMPANYOF NEWARK, N. J.,By PAUL R. SCHEERER,President.(c)Notify in writing the Regional Director of the Board for theSecond Region, within ten (10) days of the receipt of a copy of thisOrder, setting forth in detail the steps the respondent has taken tocomply with the foregoing requirements.SCHEDULE BSTIPULATIONON COMMERCE1.Newark Milk And Cream Company of Newark, N. J., herein-after referred to as respondent, is and has been since April 17, 1912,a corporation organized under and existing by virtue of the laws of theState of New Jersey, having its principal office and place of businessat 26 Bridge Street, Newark, N. J.; it also does business in New Jerseyunder the registered trade name of Alderney Dairy Co.2.Respondent' is engaged in the purchase, processing, sale anddistribution of milk and other dairy products.3.Respondent maintains its chief bottling plant and branch distri-bution plants in the State of New Jersey, maintains five creameries inthe State of New York and maintains three receiving plants in theState of Pennsylvania.4.During the year 1939, which was a representative year in re-spondent's business, it purchased from points in the States of NewYork, New Jersey and Pennsylvania about 60,000 quarts of milkdaily, about 65 per cent of which was purchased in the States of NewYork and Pennsylvania. NEWARK MILK AND CREAM COMPANY OF NEWARK,N. J. 5755.All the milk purchased in the State of New York is brought byfarmers to respondent's creameries in that State, where it is received,cooled and a small portion thereof separated for the purpose of makingcream and cheese and is then shipped to New Jersey for pasteuriza-tion and bottling; all of the milk purchased in the State of Pennsyl-vania is delivered by farmers to respondent's receiving plants in thatState, where it is cooled, tested and then shipped to Newark, NewJersey for pasteurization and bottling; all the milk purchased inpoints outside the State of New Jersey is transported to New Jerseyin 9 railroad tank cars owned by respondent.6.During the year 1939, which was a representative year in therespondent's business, respondent sold 60,000 quarts of milk daily, allof which were sold and shipped to customers located in the State ofNew Jersey; respondent also sold f. o. b. Newark in this period between1,500 to 3,000 pounds of cheese each week to a wholesaler located inthe State of New York, who picked up the cheese in his own trucksat respondent's plant in Newark.On August 6, 1940, the Board issued its order approving the abovestipulation,making it a part of the record, and, pursuant to ArticleII, Section 36, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, transferring the proceeding to theBoard for the purpose of entry of a decision and order by the Boardpursuant to the provisions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe 'respondent, Newark Milk and Cream Company of Newark,N. J., is a New Jersey corporation having its principal office andplace of business in Newark, New Jersey. It also does business inNew Jersey under the registered trade name of Alderney Dairy Co.The respondent is engaged in the purchase, processing, sale, and dis-tribution of milk and other dairy products. It maintains a bottlingplant and branch distribution plants in the State of New Jersey, fivecreameries in the State of New York, and three receiving plants inthe State of Pennsylvania. In 1939, a typical year, the respondentpurchased about 60,000 quarts of milk daily, approximately 65 percent of which were purchased in the States of New York and Penn-sylvania.All the milk purchased by the respondent outside the' Stateof New Jersey is delivered by farmers to the respondent's creameriesand after cooling and testing is.then transported to New Jersey inrailroad tank cars owned by the respondent. In 1939 the respondentsold and shipped 60,000 quarts of milk daily to customers in the State 576 - DECISIONS OF NATIONAL LABOR RELATIONS BOARDofNew Jersey.During the same period the respondent sold 1,500to 3,000 pounds of cheese weekly to a wholesaler in the State of NewYork.We find that the above-described operations of the respondent con-stitute a continuous flow of trade, traffic, transportation, and com-merce among the several States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that the respondent, Newark Milk and Cream Com-pany of Newark, N. J., a corporation, and its officers, agents, succes-sors, and assigns shall:1.Fefrain from:(a) In any manner dominating or interfering with the administra-tion of, or contributing financial or other support to, Alderney DairyEmployees' Association, its successors and assigns, or any other labororganization;(b)Urging, persuading, and warning its" employees not to becomeor remain members of Milk Drivers & Dairy Employees Local #680,A. F. of L., or of any other labor organization of their own choosing;(c)In any manner interfering with, restraining, or coercing itsemployees in the exercise of their rights to self-organization; to form,join, or assist labor organizations; to bargain collectively throughrepresentatives of their own choosing, or to engage in concerted ac-tivities for the purpose of collective bargaining or other mutual aidor protection.2.Take the following affirmative action, which will effectuate thepolicies of the Act:(a)Withdraw all recognition from Alderney Dairy Employees'Association, its successors and assigns, as the representative of itsemployees, or any one of its employees, for the purpose of dealingwith the respondent concerning grievances, rates of pay, wages, hoursof employment or any other condition or incident of employmentand completely disestablish said Alderney Dairy Employees' Associa-tion, as such representative;(b) Immediately post at least three copies of the following noticein conspicuous places in each of its plants at Newark, Orange, AsburyPark, Hackensack and Elizabeth, New Jersey, and keep such noticesposted for a period of sixty (60) consecutive days:Notice to our EmployeesThe Newark Milk and Cream Company of Newark, N. J. hasvoluntarily agreed to a settlement of the complaintissued against NEWARK MILK AND CREAM COMPANY OF NEWARK, N. J.577it by the National Labor Relations Board. In accordance withthe terms of that settlement the Company has consented to theentry of an order by the National Labor Relations Board andof a decree by a United States Circuit Court of Appeals. In theinterests of harmonious relationships with our employees andpursuant to the settlement, the Company announces that:rA. The Company has disestablished and withdrawn recog-nition from Alderney Dairy Employees' Association as a repre-sentative of its employees or any of its employees, for the pur-pose of collective bargaining or adjustment of grievances, andwill not hereafter recognize Alderney Dairy Employees' Associa-tion or its successors or assigns for any purpose.B. The present contract between the Company and AlderneyDairy Employees' Association has been cancelled, but existingwage rates and conditions of employment will not be disturbed.C. The Company will not interfere with, restrain or coerceany of its employees in the exercise of any right guaranteed themby the National Labor Relations Act.D. Employees are free to join or assist any labor organizationof their own choice including Milk Drivers and Dairy EmployeesLocal # 680, A. F. of L., without fear of discrimination on thepart of the Company or any of its executives or supervisors.E. The Company will recognize and bargain collectively withany labor organization chosen freely by our employees as theircollective bargaining representative.NEWARK MILK AND CREAM COMPANYOF NEWARK, N. J.,By PAULR. SCHEERER,President.(c)Notify in writing the Regional Director of the Board for theSecond Region, within ten (10) days of the receipt of a copy of thisOrder, setting forth in detail the steps the respondent has taken tocomply with the foregoing requirements.